Order entered September 12, 2022




                                   In The
                          Court of Appeals
                   Fifth District of Texas at Dallas

                           No. 05-21-00191-CV

THOMAS REDWINE, AS TRUSTEE OF THE MARTHA T. LATTIMORE
   LIVING TRUST, AND INTERVENOR, ST. LUKE’S EPISCOPAL
           CHURCH OF DENISON, TEXAS, Appellants

                                    V.

STORMY LATTIMORE CANSLER, INDIVIDUALLY AND AS TRUSTEE
   OF THE 2014 MARTHA T. LATTIMORE LIVING TRUST; JOHN
 VICTOR LATTIMORE, JR., RICHARD CANSLER, ET AL., Appellees

             On Appeal from the 397th Judicial District Court
                         Grayson County, Texas
                  Trial Court Cause No. CV-15-1547

                                   ORDER

     Appellees’ February 3, 2022 Motion to Abate Appeal Temporarily under

Rule 27.2 is DENIED.



                                         /Bill Pedersen, III/
                                         BILL PEDERSEN, III
                                         JUSTICE